                   Case 4:15-cr-00117-JM Document 103 Filed 06/04/20 Page 1 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet l



                                     UNITED STATES DISTRICT COURJAMes
                                                         Eastern District of Arkansas                  ~Y=--..::.Jf.dq~~~~K~,~C~L~ER~K
           UNITED STATES OF AMERICA                                  ~ JUDGMENT IN A CRIMINAL CASE                              DEP CLERK

                                v.                                   ) (For Revocation of Probation or Supervised Release)
                                                                     )
                       DANTE HAGGINS                                 )
                                                                     ) Case No. 4:15-cr-00117-JM-2
                                                                     ) USM No. 29106-009
                                                                     )
                                                                     ) Lisa G. Peters
                                                                                                 Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           _1~,2~,~3~,_4~,~a_n~d_5~____ ofthe term of supervision.
D   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                            Violation Ended
1 - Standard (2)              Failure to follow directions of probation officer                             01/31/2020

2 - Special                     Failure to participate in substance abuse treatment program                 02/17/2020

3 - Special                     Failure to participate in mental health treatment program                   01/15/2019

4 - Mandatory (2)               Unlawful possession of a controlled substance                               05/01/2020

       The defendant is sentenced as provided in pages 2 through _ _3__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 7592
                                                                                                    mposition of Judgment
Defendant's Year of Birth:           1979

City and State of Defendant's Residence:
Jonesboro, Arkansas


                                                                                     <.,/ Lf (   ~ d Titk of fodge


                                                                                                        Date
                   Case 4:15-cr-00117-JM Document 103 Filed 06/04/20 Page 2 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet lA

                                                                          Judgment-Page   -=2-    of    3
DEFENDANT: DANTE HAGGINS
CASE NUMBER: 4:15-cr-00117-JM-2

                                                  ADDITIONAL VIOLATIONS

                                                                                                 Violation
Violation Number               Nature of Violation                                               Concluded
5 - Mandatory (3)              Unlawful use of a controlled substance                        05/01/2020
                     Case 4:15-cr-00117-JM Document 103 Filed 06/04/20 Page 3 of 3
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment - Page     3     of   3
DEFENDANT: DANTE HAGGINS
CASE NUMBER: 4:15-cr-00117-JM-2


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
TEN (10) MONTHS with no term of supervised release to follow




     ~ The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.




     lit   The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                             By
                                                                                           DEPUTY UNITED STATES MARSHAL
